Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Sun Life Financial reports third quarter 2008 results << Note to Editors: All figures shown in Canadian dollars unless otherwise noted. >> TORONTO, Oct. 21 /CNW/ - Sun Life Financial Inc.(1) (TSX/NYSE: SLF) today announced a net loss of $396 million for the third quarter of 2008, compared with net income of $577 million in the same period last year. Fully diluted loss per share of $0.71 decreased $1.71 from earnings per share (EPS)(2) of $1.00 in the third quarter of 2007. Third quarter results were significantly impacted by a deterioration in global capital markets. Results this quarter include credit market impacts of $636 million, including the charges related to the Company's previously disclosed holdings in Lehman Brothers, Washington Mutual and American International Group (AIG), as well as $326 million of charges related to equity market impacts. "Unprecedented events in the global financial sector characterized the third quarter and significantly impacted our results. Despite these extraordinary occurrences, Sun Life is well positioned to manage through this challenging economic environment," said Donald A. Stewart, Chief Executive Officer. "The organization's operations, earnings power, and strong brands remain fundamentally sound, further supported by its solid capital position, strong balance sheet and diversified business model. Sun Life is undertaking a number of steps to address current disruptions in the markets which demonstrates our confidence in our business model, strategy and the future. This includes augmented management in key affected businesses and investing for the future in Asia. We plan to maintain our existing dividend policy and level of common shareholder dividends," he added. "Sun Life remains well positioned to capitalize on the intensifying demand from individuals and corporations for reliable protection and investment products. Most importantly, we are maintaining an intense focus on serving our 25 million customers worldwide." Earnings and Profitability The financial results presented in this document are unaudited. << FINANCIAL SUMMARY Quarterly Results Year to Date Q3/08 Q2/08 Q1/08 Q4/07 Q3/07 2008 2007 Common Shareholders' Net Income/(Loss) ($millions) (396) 519 533 555 577 656 1,664 Operating Earnings/ (Loss)(3)($millions) (396) 519 533 560 583 656 1,734 Basic Earnings/(Loss) per Common Share (EPS) ($) (0.71) 0.92 0.95 0.98 1.02 1.17 2.92 Fully Diluted EPS ($) (0.71) 0.91 0.93 0.97 1.00 1.14 2.88 Fully Diluted Operating EPS(3)($) (0.71) 0.91 0.93 0.98 1.01 1.14 3.00 Return on Common Equity (ROE) (%) (10.2) 12.9 13.4 14.2 14.7 5.6 13.7 Operating ROE(3)(%) (10.2) 12.9 13.4 14.3 14.8 5.6 14.3 Average Common Shares Outstanding (millions) 559.7 561.6 563.8 566.2 567.8 561.7 570.0 Closing Common Shares Outstanding (millions) 559.7 559.9 561.9 564.1 566.4 559.7 566.4 >> The Company reported a net loss attributable to common shareholders of $396 million for the quarter ended September 30, 2008, compared with net income of $577 million in the third quarter of 2007. The Company incurred operating losses of $396 million for the third quarter of 2008 compared with operating earnings of $583 million in the third quarter of 2007. Net losses in the third quarter of 2008 were driven by asset impairments and credit-related losses, including write-downs related to the Company's holdings in Lehman Brothers, Washington Mutual and AIG, of $636 million, a steep decline in equity markets, resulting in charges to net income of $326 million, as well as the unfavourable impact of claims and higher future lapse assumptions in SLF Reinsurance. << Q3 2008 - Capital Market Impact on Earnings ($millions, after-tax) Asset Impairments & Credit Related Losses Equity Markets Write-downs: Impact on Current Period Fees & Lehman Brothers 234 Present Value of Future Fees due to Lower Account Values Washington Mutual 228 (unhedged) 131 Other 114 Increase in Reserves for Segregated Fund Guarantee 576 Benefits & Other Reserve Changes (net of hedging) 134 Downgrades: 60 Increase in Reserves for Universal Life Benefits (unhedged) 61 Total 636 Total 326 >> Excluding the capital market impacts described in the table above, earnings for the third quarter of 2008 were $566 million or $1.00 per share. ROE for the third quarter of 2008 was a negative 10.2% compared with 14.7% for the third quarter of 2007. The negative ROE resulted from the loss per share of $0.71, which was lower than EPS of $1.00 reported in the prior year. Operating loss per share for the third quarter of 2008 was $0.71, down $1.72 from operating EPS of $1.01 in the third quarter of 2007. Operating ROE of negative 10.2% for the quarter was down from operating ROE of 14.8% in the third quarter of 2007. Common shareholders net income for the first nine months of 2008 was $656 million, a decrease of $1.0 billion compared to the same period in 2007.
